     Case 1:20-cv-01132-NONE-SKO Document 6 Filed 08/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELBA FORD,                                     No. 1:20-cv-01132-NONE-SKO

12                       Plaintiff,                  ORDER OF RECUSAL

13           v.

14   MICHELLE FRIEDLAND, et al.,

15                       Defendant.

16

17

18           Upon review of the complaint in this case (Doc. No. 1), which names the undersigned as a
19   defendant, and pursuant to 28 U.S.C. § 455, the undersigned recuses himself from this case and
20   DIRECTS the Clerk of Court to reassign another district judge. Upon reassignment, all papers
21   shall bear the new case number with the new district judge’s initials. The undersigned will take
22   no further action in this case.
23   IT IS SO ORDERED.
24
         Dated:     August 17, 2020
25                                                       UNITED STATES DISTRICT JUDGE
26
27

28
                                                     1
